DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on August 24, 2022, amended claims 2-9 and 14 and new claim 15 are entered. Claims 10-13 are cancelled. Claims 2-9 and 14-15 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 24, 2022, with respect to the double patenting rejection have been fully considered and are persuasive in view of the amendments.  The rejection of claims 1-5 for statutory double patenting has been withdrawn. 
Applicant’s arguments, see Remarks, filed August 24, 2022, with respect to the claim objection have been fully considered and are persuasive in view of the amendments.  The objections to the claims have been withdrawn.
Applicant's arguments filed August 24, 2022 with response to the prior art rejections have been fully considered but they are not persuasive. Applicant argues that Koblish (US 20190038348 A1) does not teach setting a maximum temperature of an auto-adjust color scale as a temperature greater than a maximum measured temperature by a pre-determined amount however examiner respectfully disagrees. Koblish teaches a graphical output which is indicative of temperature readings of temperature sensors (Koblish: see paragraph 0698). The temperature readings are represented as a real time color map as the temperature values are correlated to specific colors on the map and different colors represent various temperatures and temperature ranges (Koblish: see paragraph 0700-0701). The maximum temperature can be adjustable by a clinician depending on the needs (Koblish: see paragraph 0700-0701) and the maximum value of a scale is known to be larger than any measured value. Therefore, Koblish does teach setting a maximum temperature of an auto adjust scale as a temperature greater than a maximum measured temperature by a pre-determined amount. Applicant also argues that Koblish does not teach “an auto-adjust scale” that is “in response to the maximum measured temperature” however examiner respectfully disagrees. Koblish teaches that the temperature readings are represented as a real time color map as the temperature values are correlated to specific colors on the map and different colors represent various temperatures and temperature ranges where the color changes in response to the measured temperature (Koblish: see paragraph 0700-0705). The maximum and minimum temperature on the scale can be adjusted on the graphical user interface (Koblish: see paragraph 0702) which can be configured to be adjusted on a processor. Therefore, applying the teachings of Koblish to those of Govari (US 20150112149 A1) would be obvious as explained below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 15 recites the limitation “processor is configured to continuously reset in real-time the maximum temperature” which is not disclosed in the specification. In paragraph 0062, the instant application states that “the colors of the color map varies and are updated in real-time according to changes in temperature measurements” however it does not state that the maximum temperature is reset, nor does it state the maximum temperature is continuously reset. To update and to reset do not have the same meaning. According to the Merriam-Webster dictionary, the definition of reset is to set again or anew and the definition of update is to bring up to date. Dependent claims 2-9 and 14 are rejected by virtue of dependency on claim 15 and because they inherit and do not remedy the deficiencies of claim 15.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “continuously reset”. The scope of the term is unclear as the specification does not mention the words “continuously reset”. It is unclear what the meets and bounds of “continuously reset” means. For the purposes of examination, the limitation is interpreted as “updating”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Govari (US 20150112149 A1; previously cited) in view of Koblish (US 20190038348 A1; previously cited).

With respect to claim 2, all limitations of claim 15 apply in which Govari further teaches the vector representation comprises an arrow, and wherein the first indication comprises a width of the arrow (see paragraph 0056-0058, width of arrow), and wherein the second indication comprises a combination of a length of the arrow and a direction of the arrow (see paragraph 0056-0058, length arrow and direction).

With respect to claim 3, all limitations of claim 15 apply in which Govari further teaches the vector representation comprises an arrow and a text box associated therewith (see paragraph 0016, arrow and text box), and wherein the first indication comprises text within the text box (see paragraph 0066-0068, text box), and wherein the second indication comprises a combination of a length of the arrow and a direction of the arrow (see paragraph 0066-0068, length and direction of arrow).

With respect to claim 4, all limitations of claim 15 apply in which Govari further teaches the vector representation comprises a first circle having a first center (see Fig.4a-4d and see paragraph 0061-0065), and wherein the graphical representation of the distribution comprises a second circle having a second center (see Fig.4a-4d and see paragraph 0061-0065), and wherein the first indication comprises a diameter of the first circle (see Fig.4a-4d and see paragraph 0061-0065), and wherein the second indication comprises a combination of a distance between the first and second centers and a direction therebetween (see Fig.4a-4d and see paragraph 0061-0065).

With respect to claim 5, all limitations of claim 15 apply in which Govari further teaches the processor is configured to calculate a center of the graphical representation, and to display the center in the single map (see paragraph 0055, Fig. 3a-3d #114, center of map displayed).

With respect to claim 6, all limitations of claim 15 apply in which Govari further teaches the graphical representation includes visual indicia representing the temperature sensors (see paragraph 0054, map #100 is a color map showing different temperatures).

With respect to claim 7, all limitations of claim 15 apply in which Govari further teaches the distribution of the temperatures includes a color map (see paragraph 0054, map #100 is a color map showing different temperatures).

With respect to claim 8, all limitations of claim 15 apply in which Govari further teaches the processor is configured to interpolate temperature measurements to fill in the color map (see paragraph 0052, interpolation from the measurements to generate map #100).

With respect to claim 9, all limitations of claim 15 apply in which Govari further teaches the processor is configured to extrapolate temperature measurements to fill in the color map (see paragraph 0052, extrapolation from the measurements to generate map #100).

With respect to claim 14, all limitations of claim 15 apply in which Govari further teaches the processor is configured to determine a center of the distribution of temperatures that corresponds to a weighted gravity of regions of the distribution, wherein weights are according to temperatures of each region (see paragraph 0055 and Fig. 3a #114, the center of the map).

With respect to claim 15, Govari discloses
An apparatus for displaying information (Fig. 1), comprising: 
a probe (see Fig. 1 #20 and see paragraph 0039, probe) comprising a proximal end (see Fig. 1 #28 and see paragraph 0039, the proximal end) and a distal end (see Fig.1 #22 and see paragraph 0039, distal end), the distal end of the probe configured to be inserted into a body of a subject (see paragraph 0039 and Fig. 1, distal end is inserted into body by a professional) and comprising: 
a force sensor (see Fig. 2a #90) arranged at the distal end of the probe (see paragraph 0048, the distal end of the probe comprises force sensor #90), the force sensor configured to sense a force signal indicative of a force exerted by the distal end of the probe on tissue of the subject (see paragraph 0048), the force signal comprising a first indication of a magnitude of the force and a second indication of a force-direction of the force (see paragraph 0048); and 
temperature sensors (see Fig. 2a # 78) arranged at the distal end of the probe (see paragraph 0046, temperature sensors are arrayed around the distal end of the probe), the temperature sensors configured to sense temperature signals of temperatures in a vicinity of the distal end of the probe (see paragraph 0046).; 
a display screen (see Fig. 1 #62 and see paragraph 0041, screen).; and 
a processor (see Fig.1 #46 and see paragraph 0042-0043, processor) configured to receive the force signal and the temperature signals (see paragraph 0043, processor uses results of temperature and force measurements), to display on the display screen in a single map (see paragraph 0043, display on screen), a graphical representation showing a distribution of the temperatures (see paragraph 0052, distribution of temperatures, Fig. 3a, 3c, 3d) with a vector representation of the force (see paragraph 0057, force vector, Fig.3b,3c,3d) superimposed on the distribution of the temperatures (see paragraphs 0057-0058 and Fig. 3b-3d); 
wherein the vector representation comprises the first indication of a magnitude of the force and the second indication of a force-direction of the force (see paragraph 0057).
wherein the processor is configured to auto-adjust colors of the color map according to changes in temperature measurements (see paragraph 0052 and 0054, Fig. 3a, the map generated by the processor is generated based on the temperature values, it is implicit that the colors would adjust if the temperature measurements change),
wherein the processor is configured to set a minimum temperature of an auto- adjust color scale as an initial tissue temperature prior to ablation (see paragraph 0073-0074, Fig. 3a-3d and Fig.8a-8b, the temperature map with bigger circles represents lower temperature which is the state prior to ablation), 
[…];
[…].
	Govari does not disclose wherein the processor is configured to set a maximum temperature of the auto- adjust color scale as a temperature greater than a maximum measured temperature by a predetermined amount, and wherein the processor is configured to continuously reset in real-time the maximum temperature of the auto-adjust color scale as the maximum measured temperature increased by the predetermined amount in response to the maximum measured temperature.
	Koblish teaches setting a maximum temperature of an auto-adjust color scale as a temperature greater than a maximum measured temperature by a pre-determined amount (see paragraph 0700-0701, a maximum temperature can be set on the graphical output which is a color map which shows real time changes in temperature) and continuously resetting in real time the maximum temperature of the auto adjust color scale as the maximum measured temperature increased by the predetermined amount in response to the maximum measured temperature (see paragraph 0700-0702, a maximum temperature can be continuously set on the graphical output which shows real time changes in temperatures).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor disclosed by Govari by adding the ability to set and update a maximum temperature because it would have resulted in the predictable result of adjusting the color of a scale to allow for the continual measurement of higher temperatures than previously measured (Koblish: see paragraph 0701-0705).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791